                     UNITED STATES DISTRICT COURT
                          DISTRICT OF NEVADA


AARON SLEDGE,                        )              3:19-cv-00181-MMD-WGC
                                     )
                        Plaintiff,   )              MINUTES OF THE COURT
        vs.                          )
                                     )              March 3, 2020
CHUCK ALLEN, et al.,                 )
                                     )
                        Defendants.  )
____________________________________ )

PRESENT: THE HONORABLE WILLIAM G. COBB, U.S. MAGISTRATE JUDGE

DEPUTY CLERK:        KAREN WALKER          REPORTER:       NONE APPEARING

COUNSEL FOR PLAINTIFF(S): NONE APPEARING

COUNSEL FOR DEFENDANT(S): NONE APPEARING

MINUTE ORDER IN CHAMBERS:

       Before the court is Plaintiff’s “Motion for Sheriff Dept to Provide Chuck Allen Address
Under Seal” (ECF No. 14). It appears from the docket that the United States Marshal Service
attempted service on Defendant Chuck Allen but said service form was returned as
Defendant Allen is no longer employed with the State of Nevada. (ECF No. 11.)

       IT IS HEREBY ORDERED that Plaintiff’s “Motion for Sheriff Dept to Provide Chuck
Allen Address Under Seal” (ECF No. 14) is GRANTED.

       IT IS FURTHER ORDERED, that within fourteen (14) days of the date of this order,
the Washoe County District Attorney’s Office is directed to file the last known address of
Defendant Chuck Allen under seal and provide notice of such filing when accomplished. Once
the last known address for Defendant Allen has been obtained, the court will direct the
United States Marshal Service to re-attempt service.

                                           DEBRA K. KEMPI, CLERK

                                           By:        /s/______________________
                                                  Deputy Clerk
